DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's preliminary amendment dated 09/22/2020 is acknowledged and has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore each of, the 1) “wherein the tubular flexible circuit includes a flexible circuit board having a helical winding of the flexible circuit board”, 2) “wherein each coil is formed as a convex over the instrument”, 3) “wherein the flexible tubular circuit is a flat flexible circuit board helically wrapped around the elongated tubular body”, 4) “wherein the flexible tubular circuit is a continuous tube flexible circuit board having a pair of open ends slid onto the elongated tubular body”, 5) “a second support layer”, AND 6) “wherein the tubular flexible circuit is molded into the elongated body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9, 12, 21-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as follows:
Regarding claims 4 and 12 the claims as best understood require limitations relating to how the method of forming the apparatus using helical components is performed. There is inadequate written description for an apparatus claim containing such limitations (emphasis noting that this is not a method of making, nor a product-by-process claim). More specifically, while the applicant’s statements at [0032] (citing PGPUB US 20210000379 A1; hereafter merely the specification) are read and understood they still do not adequately describe an apparatus that is both “a tubular flexible circuit” and one of either is “having a helical winding” or is “helically wrapped”. Mostly because these are contradictory and also because in light of the specification it is clear without reserve that the applicant is referring to an initial stage in manufacture of the apparatus wherein the apparatus is not yet formed into the tube  so as to render clear that these cannot contemporaneously exist. As such there is inadequate written description for the claimed subject matter to allow one of ordinary skill in the art to make the apparatus claimed and also, noting that these limitations were added be amendment, it is equally clear that the claims therefore contain new matter. 
Regarding claim 9, the examiner notes that that the claim language “formed as a convex over the instrument”, added by amendment, does not appear in terminology or in scope in the specification. More specifically the examiner notes that the term “convex” only appears in one section of the specification, [0030], and seemingly in a different context. Likewise [0030] does not give adequate written description for anything resembling for an apparatus claim (emphasis, again) limitation of this sort and also appears to be addressing the what claim calls “forming” the apparatus, namely the process of making the apparatus. As such and for the same reasons given above in regards to claims 4 and 12 the examiner notes that there is inadequate written description for the claim limitation and that due to being added by amendment it is also held to be new matter. 
Regarding claims 21 and 24 the examiner notes that the specification and drawings refer to and depict a single support layer; however the claims in question have first and second support layers. More specifically, the specification only uses the term “support” in three sections, [0027] which irrelevant as it addresses the used being e.g. “a solid tool or cutting member support”; [0034] mentions this once in passing, is singular, but otherwise gives no details; and  [0039] which refers to a single layer (note the term is always singular, the phrase second, additional, etc. is not ever present, the given numbers refer to Fig. 6 and show a single layer even when regarding the multiple areas that the single layer can stiffen). As such it is clear that the specification actually describes a single layer and that this single layer can have multiple area(s)/section(s) corresponding to the location(s) of the coil(s). As such there is inadequate written description to allow one to make or use an invention containing the second support layer and also, due to being added by amendment, it is equally clear that the claims in question contain new matter.
Regarding claim 22, the claim recites “wherein the tubular flexible circuit is molded into the elongated body” which raises multiple issues under this title. First, the examiner notes that “molded” never appears in the specification and that what is described in similar terms is that a mold can be used to form a body containing a tracking device. Therefore and as a first issue, the examiner notes that, just as it appears, “is molded into” addresses the method of forming and not an apparatus claim and therefore the specification does not provide anything resembling adequate written description for an apparatus claim (emphasis, again) and also appears again to be addressing the process of making the apparatus. As such and for the same reasons given above in regards to claims 4, 9, and 12-13 the examiner notes that there is inadequate written description for the claim limitation. As a second and separate issue the examiner also notes that this claimed limitation is also fraught with other issues of inadequate disclosure based on both the outright lack of statements about this embodiment and based on the outright contradictory nature of this embodiment with the parent claims. More specifically, [0041] establishes that instead of wrapping the FPCB around the body to form a tube, the tracking device as a whole (but clearly not in this shape, as it must by necessity be of dimensions less than the ID of the elongated body) can be inserted into the cavity of the body and that, prior to that, a step of potting (i.e. molding) can occur. Since the parent claim (and seemingly all other statements in the specification that are directed towards a finished apparatus) regard having a tubular flexible circuit this appears incompatible and is certainly not described. Likewise this is a new and very different embodiment from all others and there is no depiction of it nor more than the two sentences of [0041] that relate thereto, so there is also a prima facie case of inadequate written description to allow one to make or use an invention commensurate with the scope of the claims because the majority of relevant details have never even been mentioned in connection with this embodiment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 23, the claims each recite that the coil(s) or coil trace(s) are “adapted to cooperate with a navigation system to track the distal end”; however, the structure of the “a navigation system” therefore exists only within a clause describing the function of the coil(s) or coil trace(s) and would not be ordinarily understood to be a portion of the claimed invention. To the contrary and confusingly, the examiner notes that the navigation system is afterwards afforded a functional limitation “to track the distal end” which would only be appropriate/which would only have a definite examinable meaning if this navigation system was a structure of the invention rendering the claims indefinite. Clarification in the form of either positively reciting the navigation system or alternatively in the form of cancelling the functional limitation thereof is required.
Regarding claim 1, the claim recites “the tracking device having at least one coil defined with a tubular flexible circuit disposed between the proximal and distal ends” which renders the claim indefinite for multiple distinct reasons. First the phrase “defined with” does not clarify how the device is structured and/or what the relationship between elements is. As such and for examination purposes the examiner will interpret the phrase to mean either “defined on” or “comprising” in accordance with their best understanding of the meaning. Secondly, the statement “the tracking device having at least one coil defined with” does not render clear which of the “tracking device” or the “at least one coil” is so defined/so comprised. Clarification and correction is required.
 Regarding claims 2, 8-9, 19, 21, and 24, the claim recites that the tracking device includes “coil assemblies” in each instance which calls into question the scope of the claims because it cannot be discerned whether or not one or more of the “at least one coil” or “first and second coil traces” of parent claims 1, 11, and 23 would or would not be included in the “coil assemblies” and also it is fundamentally unclear how or if a “coil assembly” differs from or relate to a “coil” or “coil trace”. Furthermore it is also prima facie unclear what a “coil assembly” fundamentally is, as this is neither defined in the claims nor the specification nor is it an industry standard term nor can it be interpreted under 112(f) despite using the generic term “assembly” because the assembly is not ascribed a functional limitation in the claims.
The term “near” in claims 1, 21, and 23-24 is a relative term which renders the claims indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it is unclear how "near" the position of .
The phrases “wherein the tubular flexible circuit includes a flexible circuit board having a helical winding of the flexible circuit board” of claim 4, “wherein each coil is formed as a convex over the instrument” of claim 9, “wherein the flexible tubular circuit is a flat flexible circuit board helically wrapped around the elongated tubular body” of claim 12, “wherein the flexible tubular circuit is a continuous tube flexible circuit board having a pair of open ends slid onto the elongated tubular body” of claim 13, and “wherein the tubular flexible circuit is molded into the elongated body” of claim 22 area each so unclear as to have no examinable meaning. More specifically the examiner notes that the claims are directed towards an apparatus. As such limitations relating to the method of manufacture or relating to the structure of the apparatus in a preliminary stage of manufacture simply have, by necessity, no patentable weight and no intelligible meaning because an apparatus is by definition the finished product. Notably this is stated by PTAB in the upheld examiner’s rejection which already addressed as much in the parent application 14/209696 the Examiner’s Answers mailed 08/12/2019 and the Patent Board Decision mailed 07/22/2020 thereof are hereby incorporated herein by reference to fully and clearly and unequivocally demonstrate that this is improper. Likewise, the examiner notes that these limitations also prima facie make no sense (e.g. “wherein the flexible tubular circuit is a flat flexible circuit board” recited in claim 12 is a perfect example of a logical contradiction that arises from trying to establish, in an apparatus claim which only properly regards the final product, how he apparatus was earlier formed). For both examination and compact prosecution purposes the examiner will regard each of these limitations as being inherent in the examination of the claims below.
Regarding claim 10, the claim recites “wherein the flexible tubular circuit compress three coil traces”; however, it is unclear how or if the coil traces of the claim relate to the “at least one coil” of parent claim 1.
Regarding claims 21 and 24, the claims recite “a first support layer and a second support layer; wherein the first support layer stiffens a first area… and the second support layer stiffens a second area” which calls into question the scope of the claims. Specifically a layer, by ordinary meaning, refers to how elements are stacked relative to a surface; however, the claims indicate that the first and second layers appear at different areas and therefore do not overlap/do not form first and second layers. Therefore the claim drafting is confusing and it appears that the applicant may be using the term “layer” contrary to its ordering meaning without properly redefining the term thus rendering the claims indefinite. In this instance the specification is abundantly clear that there is only one support layer (which exists in multiple places/areas, e.g. note Fig. 6 of the specification where 206 occurs on the same layer but at different positions) therefore and for examination purposes the examiner will presume that there is only one layer required by the claim but that the singular layer is present at multiple areas.
Claims 2-10, 12-22, and 24 are each similarly affected by one or more of the foregoing, at least by virtue of dependency.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 20110270081 A1 by Burg et al. (hereafter Burg) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Burg further in view of US 20130066194 A1 by Seter et al. (hereafter Seter).

Regarding claim 1, Burg teaches: 1. An instrument (see Burg’s Abstract or Figs. 1), comprising: an elongated body having a proximal end and a distal end (see Burg’s Figs. 1-2); a tracking device positioned near the distal end and adapted to cooperate with a navigation system to track the distal end of the body (see Burg’s Fig. 2 part 118 which is a tracking sensor arrangement, and therefore comprises the device at least as broadly constructed in the claims, which would be fully capable of as much; however and for compact prosecution purposes the examiner notes that e.g. [0025]-[0028] generally describe navigation system 10 as it relates to the tracking as do many other sections such as [0008] or [0038] etc. such that it is clear that not only are tracking coils fully capable of as much but that in fact Burg teaches the navigation system which is for use therewith), the tracking device having at least one coil … (see Burg’s Figs. 4-5 noting 118 contains parts 214 which are coils, as can also be textually seen in [0037]-[0038]; however, the examiner notes that this is true of all embodiments of Burg, see e.g. Figs. 11-12 noting 214’ and 214’’ as depicted therein); and a handle coupled to the proximal end of the elongated body (see Burg’s Fig. 2 part 114).
	In the foregoing the examiner omitted the limitation “defined with a tubular flexible circuit disposed between the proximal and distal ends” because it is unclear whether or not this refers to defining the ‘tracking device’ as a whole or the ‘at least one coil’ in specific. If presuming the former, then Burg teaches as much directly (see Burg’s Fig. 4 part 232/244 which in light of [0043] is a FPCB, thus noting that the tracking device as a whole contains, between the proximal and distal ends, this element as depicted).
	However and in order to compact prosecution the examiner notes that if one presumes that the coil is defined in/on a FPCB then this is not taught by Burg alone. More specifically, while Burg has a tubular flexible circuit containing some of his electronics (see Fig. 5 part 232 noting flexible backing 244), Burg does not teach that the coil itself needs to be formed on the FPCB and therefore Burg alone would fail to teach the claimed limitation.
	However Seter in the same field of tracking devices associated with medical instruments having a shaft (Abstract and Fig. 1) teaches coils and other electrical elements can be formed onto/as a flexible tubular printed circuit board (see Seter’s Figs. 3-9 and [0008], [0027]-[0044] noting that [0008] and Fig. 5 are exemplary) and further goes on to teach that forming these electronics onto/as a flexible PCB is advantageous ([0007] and [0044] plainly stated).
Therefore and in the alternative it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Burg by mounting his coils and other electronics on or providing his coils and other electronics as a FPCB as taught by Seter in order to advantageously provide the same functionality while simultaneously both reducing the complexity and cost of constructing the tracking device while and also providing a tracking device that is advantageously thinner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg further in view of Seter.

As an initial matter and for compact prosecution purposes and for the sake of brevity, all dependents from claim 1 will be treated as 103(a) rejections (i.e. treated as if arising from a modification by the teachings of Seter to mount the coils and other electronics on the FPCB proposed above in parent claim 1; and otherwise disregarding the alternative 102(b) grounds of rejection) as it is noted that many of these claims require as much (e.g. claim 2 clarifies that it has “coil assemblies defined on the tubular flexible circuit”) and as it is further noted that no claim has any cause to require Seter not to be utilized.

Regarding claim 2, Burg and Seter further teach: 2. The instrument of claim 1, wherein the tracking device includes at least two coil assemblies defined on the tubular flexible circuit and adjacent the distal end (this can be seen in myriad sections of Burg such as any of Figs. 4, 8-9, or 11-12 noting parts 214 and/or in [0028] or [0042]; likewise this is also taught by Seter at e.g. [0019] or Fig. 10 parts 162).

Regarding claims 3 and 5, Burg further teaches: 3. The instrument of claim 1, wherein the tracking device comprises a first helically defined trace disposed around the tubular flexible circuit. 5. The instrument of claim 3, comprising a second helically defined trace is disposed around a second portion of the tubular flexible circuit longitudinally displaced between the proximal and distal end (as best understood, both of these can be seen from Burg’s Figs. 5 and 5A noting that 236 is both helically wound around the body and also contains multiple helical windings 236A-C each covering a portion that is separate but adjacent to its counterparts, with this extending as depicted in Fig. 2 from 114 to 118).

Regarding claims 4 and 12 as best understood (emphasis), Burg and Seter further teach: 4. The instrument of claim 1, wherein the tubular flexible circuit includes a flexible circuit board having a helical winding of the flexible circuit board. 12. The instrument of claim 11, wherein the flexible tubular circuit is a flat flexible circuit board helically wrapped around the elongated tubular body (as best understood both of these limitations are inherent. With further regard to one potential, though confusing, alternative interpretation of claim 4 the examiner notes that a “helical winding” specifically of the lead wires, can be seen in Burg’s Figs. 5 and 5A showing two different ways in which these traces are wound helically which may teach the limitation the applicant intended to refer to in that claim. For compact prosecution purposes and despite having absolutely no bearing on the examination of any apparatus claim (emphasis, noting the instant claim is an apparatus) the examiner also notes that what the applicant is referring to is also taught by Seter, where Seter teaches wrapping a flat FPCB to form a 3D shaped FPCB and that the shape thereof can be of any various desired shapes as iterated in [0028] and [0032] and while this doesn’t mention “helical” per se, one of ordinary skill in the art could certainly at once envisage this from the listing which is explicitly stated to cover 1) a wide range of shapes depending upon … sensor final form in [0028] and 2) that the final form can be cylindrical, oval, and other shapes as per [0032]. Likewise and in the alternative, Seter would additionally render helical shaped coils prima facie obvious noting, e.g. the foregoing shapes and also e.g. the legal precedent cited in MPEP 2144.04(IV)(A) or (B), especially when one further considers that Seter can bond his FPCB traces together when aligned with the device axis or at an angle thereto equally (e.g. see Seter’s claims 4-5 and/or noting angle 64 in Fig. 3 versus its absence in fig. 5)).

Regarding claim 6, Burg further teaches: 6. The instrument of claim 1, further comprising an outer polymeric shrink fit layer covering the elongated body and flexible circuit (see Burg’s Fig. 6 part 272 in light of [0047]).

Regarding claim 7, Burg further teaches: 7. The instrument of claim 1, wherein the flexible circuit include a lubricous coating on an outer surface thereof (see Burg’s [0044]-[0045] and [0051] noting the use of a lubricious coating such as Teflon).

Regarding claim 8, Burg further teaches: 8. The instrument of claim 1, wherein tracking device comprises three coil assemblies (this can be seen in myriad sections of Burg such as any of Figs. 4, 8-9, or 11-12 noting parts 214 and/or in [0028] or [0042]; likewise this is also taught by Seter at e.g. [0019] or Fig. 10 parts 162) defined on the tubular flexible circuit in one of a non-overlapping manner, an over-lapping manner and an interleaved manner, relative to each other (see Burg’s Figs. 11-12 which show overlapping and non-overlapping coils respectively).

Regarding claim 9, Burg further teaches: 9. The instrument of claim 2, wherein the at least two coil assemblies includes two pair of oval coil assemblies (see Burg’s [0055]-[0056] or Fig. 12 noting coils 214’’); wherein each coil is formed as a convex over the instrument (as best understood this is inherent. However and for compact prosecution purposes the examiner notes that the coil depicted in Fig. 12 forms to the convex outer surface of the body and the examiner also notes that Seter, by way of so forming in the citation provided above in the parent claim, would also cause this to be “formed as a convex” as best understood).

Regarding claim 10, Burg and Seter further teach: 10. The instrument of claim 1, wherein the tubular flexible circuit comprises three coil traces (this can be seen in myriad sections of Burg such as any of Figs. 4, 8-9, or 11-12 noting parts 214 and/or in [0028] or [0042]; likewise this is also taught by Seter at e.g. [0019] or Fig. 10 parts 162) each at least one lead trace extending along the body to the handle (see Fig. 2 noting 236 spanning between 118 and 114).

Regarding claim 11, Burg teaches: 11. An instrument (see Burg’s Abstract or Figs. 1), comprising: an elongated tubular body (see Burg’s Figs. 1-2); a flexible circuit having a proximal end and a distal end, the proximal end of the flexible circuit being disposed over the body  (see Fig. 5 part 232 noting flexible backing 244), and …, the first and second coil traces adapted to cooperate with a navigation system to track the distal end (see Burg’s Fig. 2 part 118 which is a tracking sensor arrangement fully capable of the claimed cooperation; however and for compact prosecution purposes the examiner notes that e.g. [0025]-[0028] generally describe navigation system 10 as it relates to the tracking as do many other sections such as [0008] or [0038] etc. such that it is clear that not only are tracking coils fully capable of as much but that in fact Burg teaches the navigation system which is for use therewith, then further note that this tracking device comprises two or more coils e.g. see Burg’s Figs. 4-5 noting 118 contains parts 214 which are coils, as can also be textually seen in [0037]-[0038]; however, the examiner notes that this is true of all embodiments of Burg, see e.g. Figs. 11-12 noting 214’ and 214’’ as depicted therein), the flexible circuit including at least a pair of lead traces disposed along the body see Burg’s Fig. 2 noting that 236 extends from 118 to 114 and note that as per Fig. 5a 236 can in fact be multiple pairs of lead traces); and a handle coupled to the proximal end of the body (see Burg’s Fig. 2 part 114).
	In the foregoing while Burg’s further coils are adjacent the distal end (see any of Burg’s Figs. such as 2, 4, or 11-12 which are exemplary) the examiner omitted the limitation that the FPCB was constructed so as to “define first and second coil traces adjacent to the distal end” because Burg’s invention does not form the coils on the FPCB such that Burg alone fail to fully anticipate the claim.
	However Seter in the same field of tracking devices associated with medical instruments having a shaft (Abstract and Fig. 1) teaches coils and other electrical elements can be formed onto/as a flexible tubular printed circuit board (see Seter’s Figs. 3-9 and [0008], [0027]-[0044] noting that [0008] and Fig. 5 are exemplary) and further goes on to teach that forming these electronics onto/as a flexible PCB is advantageous ([0007] and [0044] plainly stated).
Therefore and in the alternative it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Burg by mounting his coils and other electronics on or providing his coils and other electronics as a FPCB as taught by Seter in order to advantageously provide the same functionality while simultaneously both reducing the complexity and cost of constructing the tracking device while and also providing a tracking device that is advantageously thinner.

Regarding claim 13, Burg and Seter further teach: 13. The instrument of claim 11, wherein the flexible tubular circuit is a continuous tube flexible circuit board having a pair of open ends slid onto the elongated tubular body (as best understood this is inherent. For compact prosecution purposes the examiner also notes that the same sections of Seter cited above in parent claim 11 establish that Seter teaches that the FPCB can be a tube (which is both continuous by definition, and also integrated into a single continuous FPCB as cited above). Lastly and despite having no bearing on examination of an apparatus claim which clearly cannot have open ends once assembled/once slid, the examiner also notes that Seter shows the open ends and describes the sliding process e.g. in Fig. 7 showing the open ends, or Fig. 5 showing the mandrel 68, or [0034] showing that the assembly process (which again is NOT under examination and has no bearing on an apparatus claim despite being what the applicant is clearly refereeing to) involves sliding the coil off of the mandrel and onto the medical device to be tracked).

Regarding claim 14, Burg further teaches: 14. The instrument of claim 11, wherein the first and second coil traces have first and second normal axes orientated in a non-parallel configuration relative to each other (see any of Burg’s Figs. 4 or 11-12 where all parts 214/214’/214’’ are shown as such and/or see claim 27).

Regarding claim 15, Burg further teaches: 15. The instrument of claim 11, further comprising a third coil trace adjacent to the distal end, the third coil trace adapted to cooperate with a navigation system to track an instrument distal end; and wherein first, second and third coil traces are orientated at an acute angle relative to a longitudinal axis of the elongated tubular body (see Burg’s [0037] for a direct recitation, noting the angles and that this can encompass three coils; however, many of Burg’s Figs. appear to show as much such as 4-5 and Fig. 11. Additionally and for compact prosecution purposes the examiner also notes that e.g. claim 26 states that each of “at least two” coils is at an acute angle such that this would alternatively also be prima facie obvious from that statement in light of MPEP 2144.05(I)).

Regarding claim 16, Burg and Seter teach the basic invention as given above in regards to claim 15; however, Burg and Seter do not disclose that the coils are distributed along the length of the elongated body and therefore fail to fully teach: “16. The instrument of claim 15, wherein the first coil trace is a first longitudinal distance from the distal end and the second coil trace is a second longitudinal distance from the distal end, the first longitudinal distance being greater than the second longitudinal distance.”
However, the examiner notes that the claim is therefore a prima facie obvious variant of what is taught by Burg in at least three ways. First, the examiner notes that this is the mere rearrangement with no modification on the operation of the device (see Burg’s Fig. 4-5 and 11-12 and note that plural coils 214/214’/214’’ are provided but that the invention only needs one coil to function (e.g. as per claim 16 IVO claim 1 – similar to the applicant’s own claims which allow one or more coil to be used for tracking) thus one could move one or more of these coils to another position without modifying or even affecting the core operation of the device. See also MPEP 2144.04(VI)(C)). Second, this arrangement and its utility are old and well known in the art (i.e. see MPEP 2144.03 as this constitutes official notice) as distributing sensors along the length of the instrument allows for tracking the path of the instrument as a whole instead of merely its tip which in itself is advantageous as it provides the clinician with more information but which also in turn allows for determining and even projecting an instrument’s path; which is vastly more useful than merely tracking the tip of the instrument’s location alone. Third, the examiner also notes that this could have equally been arrived at by various other non-inventive ways using mere legal precedent (e.g. by simply duplicating one or more sensor of the sensor coil arrangement at different locations. See MPEP 2144.04(VI)(B). E.g. even including duplicating the whole three coil arrangement depicted in Fig. 12 at one or more additional locations along the length of the instrument so as to allow determining the P&O of multiple portions of the instrument in 6 DoF).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify the combination of Burg and Seter either by that which is well known to be advantageous or with mere rearrangement or mere duplication in light of the legal precedent provided by MPEP 2144.04 so as to arrive at the claimed invention.

Regarding claim 17, Burg further teaches: 17. The instrument of claim 11, further comprises a flexible outer layer (see Burg’s Fig. 6 part 272 and/or [0047] where the heat shrink is both fully capable of flexing and also described in [0051] to be flexible).

Regarding claim 18, Burg further teaches: 18. The instrument of claim 17, wherein the flexible tubular circuit is captured between the flexible outer layer and the body (see Burg’s Fig. 6 as depicted and/or see [0047] or [0051] such that the combination would be captured as this overwraps all components).

Regarding claim 19, Burg further teaches: 19. The instrument of claim 11, wherein the tubular flexible circuit includes three coil assemblies each having a respective pair of lead traces extending along the body to the handle (see Burg’s Fig. 2 noting that 236 extends all the way from 118 to 114, then see any of myriad sections of Burg such as [0038] or Figs. 11-12 which show the plurality of coils can include 3 coils, and lastly note that Fig. 5A and [0044] detail that 236 can comprise 236A-C).

Regarding claim 20, Burg further teaches: 20. The instrument of claim 1, further comprising: a support layer; wherein the support layer stiffens and area at the at least one coil (see Burg’s Fig. 6 part 130 or [0035]).

Regarding claim 21, Burg further teaches: 21. The instrument of claim 2, further comprising: a first support layer and a second support layer; wherein the first support layer stiffens a first area near a first coil assembly of the at least two coil assemblies and the second support layer stiffens a second area near a second coil assembly of the at least two coil assemblies (as best understood, see Burg’s Fig. 2-6 part 130 and/or 190 and/or 126 and/or 206 and/or 272 any or all of which appear to read on both the first and second supports as best understood. E.g. if regarding the first and second support layers as a being portions of the same support layer at the different positions of the coils as appears to be done by the applicant in the specification then any one of the foregoing alone would read on the claimed limitations. Likewise any combination of the elements would also seem to read on the claimed limitations even if presuming that the layers are distinct despite seemingly being contrary to the speciation. For example the rigidity of the layers is not specified so the malleable support, by virtue of having the coil layer built thereupon, is still a support in just the same capacity as the rigid elements 130 or 190 thereof which are called supports, or furthermore the outer flexible layer 272, by virtue of supporting the coil assembly against external wear and friction would seemingly also qualify, etc. etc.).

Regarding claim 22, Burg and Seter further teach: 22. The instrument of claim 1, wherein the tubular flexible circuit is molded into the elongated body (see Burg’s Fig. 6 part 272 and [0047] which iterate that all components are molded into each other via the shrink-wrap (i.e. the encapsulation of the tracing device within a polymer layer) which certainly teaches this from a first perspective; however and alternatively, one could also see Burg’s Fig. 9 shows housing the coils 214B within the elongated body and that this same embodiment is also coverable in shrink wrap as per the last sentence of [0047]).

Regarding claim 23, Burg teaches: 23. An instrument (see Burg’s Abstract or Figs. 1), comprising: an elongated body having a proximal end and a distal end (see Burg’s Figs. 1-2); a tracking device positioned adjacent the distal end and adapted to cooperate with a navigation system to track the distal end of the body (see Burg’s Fig. 2 part 118 which is a tracking sensor arrangement, and therefore comprises the device at least as broadly constructed in the claims, which would be fully capable of as much; however and for compact prosecution purposes the examiner notes that e.g. [0025]-[0028] generally describe navigation system 10 as it relates to the tracking as do many other sections such as [0008] or [0038] etc. such that it is clear that not only are tracking coils fully capable of as much but that in fact Burg teaches the navigation system which is for use therewith), the tracking device … defining at least one coil (see Burg’s Figs. 4-5 noting 118 contains parts 214 which are coils, as can also be textually seen in [0037]-[0038]; however, the examiner notes that this is true of all embodiments of Burg, see e.g. Figs. 11-12 noting 214’ and 214’’ as depicted therein); at least one support layer that stiffens at least one area near the at least one coil (see Burg’s Fig. 6 part 130 or [0035]); and a handle coupled to the proximal end of the elongated body (see Burg’s Fig. 2 part 114), the tubular flexible circuit extending at least a pair of lead traces disposed along the body from the coil to the handle (see Burg’s Fig. 2 noting that 236 extends from 118 to 114 and note that as per Fig. 5a 236 can in fact be multiple pairs of lead traces).
	In the foregoing the examiner omitted the limitation that the coil was defined in “a tubular flexible circuit” because while Burg has a tubular flexible circuit containing some of his electronics (see Fig. 5 part 232 noting flexible backing 244), Burg does not teach that the coil itself needs to be formed on the FPCB and therefore Burg alone would fail to teach the claimed limitation.
	However Seter in the same field of tracking devices associated with medical instruments having a shaft (Abstract and Fig. 1) teaches coils and other electrical elements can be formed onto/as a flexible tubular printed circuit board (see Seter’s Figs. 3-9 and [0008], [0027]-[0044] noting that [0008] and Fig. 5 are exemplary) and further goes on to teach that forming these electronics onto/as a flexible PCB is advantageous ([0007] and [0044] plainly stated).
Therefore and in the alternative it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Burg by mounting his coils and other electronics on or providing his coils and other electronics as a FPCB as taught by Seter in order to advantageously provide the same functionality while simultaneously both reducing the complexity and cost of constructing the tracking device while and also providing a tracking device that is advantageously thinner.

Regarding claim 24, Burg and Seter further teach: 24. The instrument of claim 23, wherein the at least one coil includes a first coil and a second coil (this can be seen in myriad sections of Burg such as any of Figs. 4, 8-9, or 11-12 noting parts 214 and/or in [0028]; likewise this is also taught by Seter at e.g. [0019] or Fig. 10 parts 162); wherein the at least one support layer includes a first support layer and a second support layer; wherein the at least one area includes a first area near the first coil and a second area near the second coil; wherein the first support layer stiffens the first area near the first coil assembly and the second support layer stiffens the second area near the second coil assembly; wherein the first area is separated from the second area  (as best understood, see Burg’s Fig. 2-6 part 130 and/or 190 and/or 126 and/or 206 and/or 272 any or all of which appear to read on both the first and second supports as best understood. E.g. if regarding the first and second support layers as a being portions of the same support layer at the different positions of the coils as appears to be done by the applicant in the specification then any one of the foregoing alone would read on the claimed limitations. Likewise any combination of the elements would also seem to read on the claimed limitations even if presuming that the layers are distinct despite seemingly being contrary to the speciation. For example the rigidity of the layers is not specified so the malleable support, by virtue of having the coil layer built thereupon, is still a support in just the same capacity as the rigid elements 130 or 190 thereof which are called supports, or furthermore the outer flexible layer 272, by virtue of supporting the coil assembly against external wear and friction would seemingly also qualify, etc. etc. and lastly where the requirement that the areas be separate does not require that the support not be continuous between these areas so as to impose no further limitation but, for compact prosecution purposes, the examiner notes that Burg’s 190 can comprise multiple sections 206 as per [0037] which are “configured to facilitate receiving and supporting the tracking sensor arrangement” and in the citation can have e.g. three such sections purposed for receiving three coil assemblies 214.  just as specified by the instant application so as to be identical thereto as best understood).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793